

Exhibit 10.2 Form of Debt Settlement Agreement with partial conversion




DEBT SETTLEMENT AGREEMENT


THIS AGREEMENT made the date set forth below between certain debt holders listed
on the attached Exhibit “A” (collectively, the “Debt Holders”) and Vidaroo
Corporation (“Vidaroo”).
 
RECITALS
 
WHEREAS, the Debt Holders are owed certain debt obligations by Vidaroo pursuant
to Convertible Secured Promissory Note and Loan Agreements dated
_______________.
 
WHEREAS, Vidaroo is in default of this debt obligation owed to the Debt Holders.
 
WHEREAS, Vidaroo and the Debt Holders have agreed to convert the related accrued
interest into an equity interest in Vidaroo. The entire outstanding obligation
is set forth on the attached Exhibit “A.”
 
WHEREAS, Vidaroo and Debt Holder agree to convert the accrued interest as
indicated in Exhibit “B” with the conversion percentages that are delineated in
Exhibit “A”.
 
WHEREAS, Vidaroo and Debt Holders have agreed to a repayment schedule for the
remaining portion of the outstanding obligation to Debt Holder as further
delineated on the attached Exhibit “B”.  Such Obligation shall continue to bear
interest at 12% and be repayable over a 2.5 year period beginning 4/1/2013 of
equal monthly payments of $_________.
 
WHEREAS, Vidaroo and Debt Holders agree that any remaining obligation as
indicated in Exhibit “B” shall continue to maintain the terms and conditions as
indicated in “Convertible Loan and Promissory Note Agreement” and related
“Security Agreement” associated with the origination of the obligation further
delineated in the attached Exhibit “B”.
 
NOW, THEREFORE, in consideration of the covenants contained herein the parties
agree as follows:
 
1.           Recitals.  The above recitals are true and correct and incorporated
herein by reference.
 
2.           Preferred Shares.  Vidaroo will issue up to 40,000,000 shares of
preferred stock to the Debt Holders (and others) on a pro-rata basis based on
their percentage of the outstanding debt plus accrued interest, held by the Debt
Holders individually, to the total debt and accrued interest outstanding.  The
respective allocation of such shares is set forth on Exhibit “A.”  The preferred
stock will have full voting rights and the right to a dividend distribution, as
detailed below.  The preferred shares will include a five percent (5%)
distribution of the amount loaned per annum, due within thirty (30) days of the
end of each calendar year, beginning January 1, 2012.  If a distribution is not
made when due, Vidaroo may not increase executive salaries or pay any cash
bonuses.  If Vidaroo raises $1 million or more in additional debt or equity,
then at least fifty percent (50%) of the accumulated, unpaid dividend must be
paid within thirty days of closing on the funding.  The preferred shareholders
as named (“Preferred Shareholders”) will also have the right to purchase
additional shares on a cost basis equal with that offered to any other purchaser
to prevent dilution. The number of shares that can be purchased shall be
determined by the relationship of the number of preferred shares issued to and
held by the Preferred Shareholder divided by the total number of fully diluted
shares outstanding at the time.  However, the right to purchase additional
shares on an equal basis with those offered to any other purchaser shall not be
transferable.  Otherwise, the subject shares shall be legally transferable under
the rules and regulations of the Securities and Exchange Commission.
 
3.           General Release.  In exchange for the preferred stock issued to
Debt Holders as detailed in Exhibit A and as referenced under Section 2 above,
the Debt Holders, for themselves and for their agents, designees,
representatives, heirs, and assigns, do hereby forever, finally, fully,
unconditionally and completely release, acquit, remise, waive, dismiss, and
discharge Vidaroo and its respective agents, attorneys, insurers, servants,
relatives, parents, subsidiaries, affiliates, divisions, related entities,
successors and predecessors in interest, officers, directors, members,
shareholders, managers, partners, and employees, current or former, from any and
all claims, actions, causes of action or demands, that Debt Holders have or may
have had, from the beginning of the world until the date of the final execution
of this Agreement, whether known or unknown, that was or could have been raised
against Vidaroo or its respective agents, attorneys, insurers, servants,
relatives, parents, subsidiaries, affiliates, divisions, related entities,
successors and predecessors in interest, officers, directors, members,
shareholders, managers, partners, and employees, current or former.
 
This Release does not apply to, and the parties are not relieved from their
respective obligations under this Agreement and the surviving terms and
conditions relative to the Convertible Promissory Note and Loan Agreement and
related Security Agreement dated ______________________ which shall continue
subsequent to this General Release.
 
4.           Repurchase.  Vidaroo may repurchase the preferred stock issued
under this Agreement by paying $.10 per share in negotiable United States
currency by bank check.
 
5.           Warrants.  Vidaroo will issue warrants to purchase 13,937,331
shares of common stock, at $0.10 per share.  Said warrants shall be fully vested
and exercisable for a ten (10) year period, and issued pro-rata on each Debt
Holder’s percentage of the overall debt as defined above.  These warrants and
the shares offered thereby shall be legally transferable under the rules and
regulation of the Securities and Exchange Commission.


6.           Rules of Construction and Interpretation.
 
(a) Entire Agreement. This "Agreement" constitutes the entire agreement between
the parties pertaining to the subject matters of the Agreement, and it
supersedes all negotiations, preliminary agreements, and all prior and
contemporaneous discussions and understandings of the parties in connection with
the subject matters of the Agreement.  Except as otherwise herein provided, no
covenant, representation, or condition not expressed in this Agreement, or in an
amendment made and executed in accordance with the provisions of the
sub-paragraph (b) of this paragraph, shall be binding upon the parties or shall
affect or be effective to interpret, change, or restrict the provisions of this
Agreement.
 
(b) Amendments. No change, modification, or termination of any of the terms,
provisions, or conditions of this "Agreement" shall be effective unless made in
writing and signed or initialed by all parties to this Agreement.
7.           Counterparts.                                This Agreement may be
executed in counterparts, and upon such execution all of which counterparts
shall be deemed complete, and considered original, and will constitute one and
the same Agreement and the terms provisions and obligations set forth shall be
in full force and effect.
 
IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
stated.


Vidaroo Corp.


Thomas Moreland, CFO and Secretary


Dated: May 16, 2012








